                    UNITED STATES DISTRICT COURT
                 WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                           5:20-cv-00066-MR

MICHAEL ODELL FAIR,         )
                            )
              Plaintiff,    )
                            )
vs.                         )
                            )
                            )                            ORDER
                            )
LINCOLN COUNTY, et al.,     )
                            )
              Defendants.   )
___________________________ )

       THIS MATTER is before the Court on initial review of Plaintiff’s

Complaint, filed under 42 U.S.C. § 1983. [Doc. 1]. See 28 U.S.C. §§

1915(e)(2); 1915A. Plaintiff is proceeding in forma pauperis. [Docs. 3, 7].

I.     BACKGROUND

       Pro se Plaintiff Michael Odell Fair (“Plaintiff”) is a prisoner of the State

of North Carolina currently incarcerated at Warren Correctional Institution in

Norlina, North Carolina. Plaintiff filed this action on May 14, 2020, pursuant

to 42 U.S.C. § 1983. [Doc. 1]. Plaintiff names the Lincoln County Police

Department1 (“All Detectives involved”); Jason Munday, identified as a


1“Lincoln County Police Department” is not an identifiable entity. There is a Lincolnton
Police Department and a Lincoln County Sheriff’s Office. Plaintiff lists the address for this
Defendant as 700 John Howell Memorial Drive, Lincolnton, North Carolina, which is the


          Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 1 of 9
Lieutenant Detective; and Lincoln County as Defendants in this matter. [Id.

at 3-4]. Plaintiff claims that his rights under the Fourth, Fifth, Eighth, and

Fourteenth Amendments to the U.S. Constitution were violated by

Defendants’ conduct. In support of these claims, Plaintiff alleges as follows:

              On Friday, May 26, 2017 Lincoln County Police
              Department Detectives did place an ad in the Lincoln
              Times-News that falsely accused me to be engaged
              in a drug ring (continuing criminal enterprise) I had
              no knowledge of. May 12, 2017 Jason Munday and
              Lincolnton Police Department charge me with
              Continuing criminal enterprise in which I had
              knowledge of such allegations.

[Id. at 5].

       For injuries, Plaintiff claims he suffered “emotional distress,

defamation, libel, slander, vilification, moral duress, discrimination,

harassment, economic duress, [and] retaliation.”

       Plaintiff seeks monetary and injunctive relief. [Id. at 8].

II.    STANDARD OF REVIEW

       The Court must review Plaintiff’s Complaint to determine whether it is

subject to dismissal on the grounds that it is “frivolous or malicious [or] fails

to state a claim on which relief may be granted.” 28 U.S.C. § 1915(e)(2).

Furthermore, § 1915A requires an initial review of a “complaint in a civil


address of the Sheriff’s Office. The Court, therefore, assumes for the purpose of initial
review that Plaintiff intended to name the Lincoln County Sheriff’s Office as a Defendant.
                                            2

          Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 2 of 9
action in which a prisoner seeks redress from a governmental entity or officer

or employee of a governmental entity,” and the court must identify cognizable

claims or dismiss the complaint, or any portion of the complaint, if the

complaint is frivolous, malicious, or fails to state a claim upon which relief

may be granted; or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. § 1915A.

       In its frivolity review, this Court must determine whether the Complaint

raises an indisputably meritless legal theory or is founded upon clearly

baseless factual contentions, such as fantastic or delusional scenarios.

Neitzke v. Williams, 490 U.S. 319, 327-28 (1989). Furthermore, a pro se

complaint must be construed liberally. Haines v. Kerner, 404 U.S. 519, 520

(1972).   However, the liberal construction requirement will not permit a

district court to ignore a clear failure to allege facts in his Complaint which

set forth a claim that is cognizable under federal law. Weller v. Dep’t of Soc.

Servs., 901 F.2d 387 (4th Cir. 1990).

III.   DISCUSSION

       To state a claim under § 1983, a plaintiff must allege that he was

“deprived of a right secured by the Constitution or laws of the United States,

and that the alleged deprivation was committed under color of state law.”

Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999). As a threshold


                                        3

          Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 3 of 9
matter, to the extent Plaintiff was convicted of the offense of which he claims

he was wrongfully accused (and this conviction has not been vacated),

Plaintiff’s claims are barred by Heck v. Humphries, 512 U.S. 477 (1994). In

Heck, the United States Supreme Court held as follows:

            [I]n order to recover damages for allegedly
            unconstitutional conviction or imprisonment, or for
            other harm caused by actions whose unlawfulness
            would render a conviction or sentence invalid, a §
            1983 plaintiff must prove that the conviction or
            sentence has been reversed on direct appeal,
            expunged by executive order, declared invalid by a
            state tribunal authorized to make such determination,
            or called into question by a federal court’s issuance
            of a writ of habeas corpus, 28 U.S.C. § 2254. A claim
            for damages bearing that relationship to a conviction
            or sentence that has not been so invalidated is not
            cognizable under § 1983. Thus, when a state
            prisoner seeks damages in a § 1983 suit, the district
            court must consider whether a judgment in favor of
            the plaintiff would necessarily imply the invalidity of
            his conviction or sentence; if it would, the complaint
            must be dismissed unless the plaintiff can
            demonstrate that the conviction or sentence has
            already been invalidated. But if the district court
            determines that the plaintiff’s action, even if
            successful, will not demonstrate the invalidity of any
            outstanding criminal judgment against the plaintiff,
            the action should be allowed to proceed, in the
            absence of some other bar to the suit.

Id. at 486-87 (footnotes omitted; emphasis added). Here, given the nature

of the allegations in the Complaint, a judgment in Plaintiff’s favor would

necessarily imply the invalidity of any conviction or sentence in the


                                       4

        Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 4 of 9
underlying criminal matter.    Plaintiff, however, has not alleged that a

conviction has been reversed or otherwise invalidated.        Therefore, his

Complaint appears to be barred by Heck.

      Further, Plaintiff complains that he was falsely accused of a crime, but

he does not allege whether the criminal proceedings related to the underlying

offense are ongoing. In Younger v. Harris, the Supreme Court held that a

federal court should not interfere with state criminal proceedings except in

the most narrow and extraordinary of circumstances. 401 U.S. 37, 43-44

(1971). Under the Younger abstention doctrine, abstention is proper in

federal court when (1) there is an ongoing state court proceeding; (2) the

proceeding implicates important state interests; and (3) the plaintiff has an

adequate opportunity to present the federal claims in the state proceeding.

Emp’rs Res. Mgmt. Co. v. Shannon, 65 F.3d 1126, 1134 (4th Cir. 1995).

Here, given that it has been over three years since the alleged conduct, it is

unlikely that the state proceedings are ongoing. The Court, however, must

exercise caution before interfering in ongoing state proceedings and will

require Plaintiff to amend his Complaint to address this issue, should he

choose to proceed.

      Finally, even if Heck and Younger do not apply, Plaintiff’s claims

against Defendants Lincoln County and Lincoln County Sheriff’s Office are


                                      5

        Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 5 of 9
subject to dismissal, in any event. As to Defendant Lincoln County Sheriff’s

Office, under North Carolina law, a sheriff’s office is not a legal entity capable

of being sued under 42 U.S.C. § 1983. Parker v. Bladen County, 583

F.Supp.2d 736, 740 (E.D.N.C. June 27, 2008); see also Moore v. City of

Asheville, 290 F.Supp.2d 664, 673 (W.D.N.C. 2003), aff’d, 396 F.3d 385 (4th

Cir. 2005) (dismissing claims against city police department for lack of

capacity). As such, the Lincoln County Sheriff’s Office will be dismissed as

a Defendant in this matter. To the extent Plaintiff intended to name other

individual detectives or other employees of the Sheriff’s Office in relation to

the alleged conduct, the Court will allow Plaintiff an opportunity to file an

amended complaint as to this claim.

      Next, as to Defendant Lincoln County, a county or other municipality

may be held liable under § 1983 only for acts for which the county has final

policymaking authority. See City of St. Louis v. Praprotnik, 485 U.S. 112,

123, 108 S. Ct. 915 (1988); cf. McMillian v. Monroe County, 520 U.S. 781,

784, 117 S. Ct. 1734 (1997) (“[A] local government is liable under § 1983 for

its policies that cause constitutional torts.”). Under North Carolina law, “the

sheriff, not the county encompassing his jurisdiction, has final policymaking

authority over hiring, supervising, and discharging personnel in the sheriff’s

office.” Parker, 583 F.Supp.2d at 739. Here, Plaintiff makes no allegations


                                        6

         Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 6 of 9
particular to Lincoln County nor do his allegations support a possible claim

against Lincoln County, even with amendment. The Court will, therefore,

dismiss Defendant Lincoln County as a Defendant is this matter.

      Should Plaintiff believe that his claims against Detective Munday or

other detectives employed by the Lincoln County Sheriff’s Office are not

barred by Heck and/or Younger, he may amend his Complaint to state claims

against these Defendants. In the amended complaint, Plaintiff must re-

allege all his claims against all persons he wishes to name as Defendants,

and he must allege how each named Defendant personally participated in

the alleged constitutional violations.2

      The Court further advises Plaintiff that his amended complaint must be

complete in and of itself.     This is because the amended complaint will

supersede the original complaint, meaning the original complaint will no

longer have any force. In other words, Plaintiff may not amend the complaint

“piecemeal”—he simply cannot add on to what he has already alleged in the

complaint. To this extent, the Court will instruct the Clerk to mail Plaintiff a

new Section 1983 form for Plaintiff to submit an amended complaint, if he so

wishes.


2 The Court notes that even if Plaintiff can clear the Heck and Younger bars, his
allegations, as stated in his Complaint, do not state claims for violations of his
constitutional rights and, therefore, do not support a claim under 42 U.S.C. § 1983.
                                          7

          Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 7 of 9
IV.   CONCLUSION

      In sum, Plaintiff has failed to state a claim against any Defendant. The

Court will dismiss Defendants Lincoln County and Lincoln County Sheriff’s

Office. The Court will allow Plaintiff thirty (30) to amend his Complaint, if he

so chooses, to show that Heck and Younger do not apply and to otherwise

properly state a claim upon which relief may be granted against Defendant

Munday and/or other employees of the Lincoln County Sheriff’s Office.

Should Plaintiff fail to timely amend his Complaint in accordance with the

terms of this Order, this action will be dismissed without prejudice and

without further notice to Plaintiff.

                                       ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff shall have thirty (30)

days in which to amend the Complaint in accordance with the terms of this

Order. If Plaintiff fails to amend the Complaint in accordance with this Order

and within the time limit set by the Court, this action will be dismissed without

prejudice and without further notice to Plaintiff.

      IT IS FURTHER ORDERED that Defendants Lincoln County and

Lincoln County Sheriff’s Office are DISMISSED as Defendants in this matter.




                                         8

         Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 8 of 9
      The Clerk is respectfully instructed to substitute Lincoln County

Sheriff’s Office for Lincoln County Police Department as a Defendant on

the docket in this matter.

      The Clerk is also respectfully instructed to mail Plaintiff a blank Section

1983 form.

      IT IS SO ORDERED.

                                   Signed: September 2, 2020




                                         9

        Case 5:20-cv-00066-MR Document 8 Filed 09/02/20 Page 9 of 9
